FILED
                              NOT FOR PUBLICATION                           SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ELIDA RAMIREZ-PINEDA,                             No.   14-71256

               Petitioner,                        Agency No. A200-149-168

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Elida Ramirez-Pineda, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s order denying her motion to reopen removal proceedings

conducted in absentia. We deny in part and dismiss in part the petition for review.


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Ramirez-Pineda fails to address, and therefore has

waived any challenge to, the agency’s grounds for denying her motion to reopen.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner

waives an issue by failing to raise it in the opening brief).

      We lack jurisdiction to consider Ramirez-Pineda’s unexhausted contentions

regarding due process and eligibility for cancellation of removal. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to

consider legal claims not presented in an alien’s administrative proceedings before

the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  14-71256